Baldwin Technology Company, Inc.
2 Trap Falls Road
Suite 402
Shelton, CT 06484
Tel: 203-402-1000
Fax: 203-402-5500
January 29, 2009
Mr. Shaun J. Kilfoyle
4300 West 93rd Street
Prairie Village, KS 66207
Dear Shaun:
Pursuant to Paragraph 11 of the agreement dated December 19, 2008 (the
“Agreement”), which sets forth the terms of your employment with Baldwin
Technology Company, Inc. (the “Company”), and in accordance with a letter
agreement between you and the Company dated January 13, 2009 wherein you agreed
to reduce your annual base salary by ten (10%) percent, the Agreement is hereby
amended, effective February 1, 2009, as follows:

  1.   Paragraph 2.A is amended to provide for an annual base salary of one
hundred eighty nine thousand six hundred forty one dollars ($189,641).     2.  
Notwithstanding the foregoing, any payments that may become due to you in
accordance with Paragraph 2.D or Paragraph 5 of the Agreement, and any other
calculations which rely on your annual base salary shall continue to be
calculated as if your annual base salary was two hundred ten thousand seven
hundred twelve dollars ($210,712).

As so amended by this letter agreement, the Agreement shall remain in full force
and effect.

          Very truly yours,
BALDWIN TECHNOLOGY COMPANY, INC.    
 
       
By:
  /s/ Karl S. Puehringer    
 
 
 
Karl S. Puehringer    
 
  President and Chief Executive Officer    
 
        AGREED TO AND ACCEPTED       /s/ Shaun J. Kilfoyle           Shaun J.
Kilfoyle    
 
       
Date:
  January 29, 2009    
 
       

